
	

113 HR 4731 IH: Welfare Reform Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4731
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Jordan (for himself, Mr. Smith of Missouri, Mrs. Bachmann, Mr. Huelskamp, Mrs. Blackburn, Mr. Weber of Texas, Mrs. Lummis, Mr. DeSantis, Mr. Salmon, Mr. Price of Georgia, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, the Budget, Rules, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To help individuals receiving assistance under means-tested welfare programs obtain
			 self-sufficiency, to provide information on total spending on means-tested
			 welfare programs, to provide an overall spending limit on means-tested
			 welfare programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Welfare Reform Act of 2014.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Modifications to supplemental nutrition assistance program
				Sec. 101. Work requirements.
				Sec. 102. Termination of benefit increase.
				TITLE II—Reporting of means-tested welfare spending in President’s budget submission
				Sec. 201. Additional information in President’s budget submission.
				TITLE III—Aggregate cap for means-tested welfare spending
				Sec. 301. Definition of means-tested welfare spending.
				Sec. 302. Reports to budget committees.
				Sec. 303. Content of concurrent resolutions on the budget.
				Sec. 304. Allocations of means-tested welfare spending.
				Sec. 305. Reconciliation.
				TITLE IV—Grants to promote self-sufficiency
				Sec. 401. Grants to States.
				TITLE V—Prohibition on funding of abortion
				Sec. 501. Prohibition on funding for abortions.
				Sec. 502. Prohibition on funding for health benefits plans that cover abortion.
				Sec. 503. Prohibition on tax benefits relating to abortion.
				Sec. 504. Construction relating to separate coverage.
				Sec. 505. Construction relating to the use of non-Federal funds for health coverage.
				Sec. 506. Treatment of abortions related to rape, incest, or preserving the life of the mother.
		IModifications to supplemental nutrition assistance program
			101.Work requirements
				(a)Declaration of policySection 2 of the Food and Nutrition Act of 2008 (7 U.S.C. 2011) is amended by adding at the end the
			 following: Congress further finds that it should also be the purpose of the supplemental nutrition assistance
			 program to increase employment, to encourage healthy marriage, and to
			 promote prosperous self-sufficiency, which means the ability of households
			 to maintain an income above the poverty level without services and
			 benefits from the Federal Government..
				(b)Definition of foodSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting
			 before the period at the end the following: , except that a food, food product, meal, or other item described in this subsection shall be
			 considered a food under this Act only if it is a bare essential (as
			 determined by the Secretary).
				(c)Other definitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended by adding at the end the
			 following:
					
						(w)Able-Bodied, work-Capable adult
							(1)In generalThe term able-bodied, work-capable adult means an individual who—
								(A)is more than 18, and less than 63, years of age;
								(B)is not physically or mentally incapable of work; and
								(C)is not the full-time caretaker of a disabled adult dependent.
								(2)Physically or mentally incapable of workFor purposes of paragraph (1)(B), the term physically or mentally incapable of work means an individual who—
								(A)currently receives benefits under the supplemental security income program established under title
			 XVI of the Social Security Act (42 U.S.C. 1381 et seq.) or another program
			 that provides recurring benefits to individuals because the individual is
			 disabled and unable to work; or
								(B)has been medically certified as physically or mentally incapable of work and who has a credible
			 pending application for enrollment in the supplemental security income
			 program established under title XVI of the Social Security Act (42 U.S.C.
			 1381 et seq.) or another program that provides recurring benefits to
			 individuals because the individual is disabled and unable to work.
								(x)Approved offsite work activationThe term approved offsite work activation means—
							(1)online job preparation and training programs that are approved and monitored by the State agency;
			 or
							(2)job search activities that are approved by the State agency and monitored by the State to ensure
			 that an appropriate number of job applications and employer contacts are
			 performed.
							(y)Family headThe term family head means—
							(1)a biological parent who is lawfully present in the United States and resides within a household
			 with 1 or more dependent children who are the biological offspring of the
			 parent; or
							(2)in the absence of a biological parent, a step parent, adoptive parent, guardian, or adult relative
			 who resides with and provides care to the 1 or more children and is
			 lawfully present in the United States.
							(z)Family unitThe term family unit means—
							(1)an adult residing without dependent children;
							(2)a single-headed family with dependent children; or
							(3)a married couple family with dependent children.
							(aa)Family with dependent children
							(1)In generalThe term family with dependent children means a unit consisting of a family head, 1 or more dependent children, and, if applicable, the
			 married spouse of the family head, all of whom share meals and reside
			 within a single household.
							(2)Multiple families in a householdThere may be more than 1 family with dependent children in a single household.
							(bb)Married couple family with dependent childrenThe term married couple family with dependent children means a family with dependent children that has both a family head and the married spouse of the
			 family head residing with the family.
						(cc)Married spouse of the family headThe term married spouse of the family head means the lawfully married spouse of the family head who—
							(1)resides with the family head and dependent children; and
							(2)is lawfully present in the United States.
							(dd)Member of a familyThe term member of a family means the family head, married spouse of the family head if present, and all dependent children
			 within a family with dependent children.
						(ee)Onsite work activation
							(1)In generalThe term onsite work activation means—
								(A)supervised job search;
								(B)community service activities;
								(C)education and job training for individuals who are family heads or married spouses of family heads;
								(D)workfare under section 20; or
								(E)drug or alcohol treatment.
								(2)Supervised job searchFor purposes of paragraph (1)(A), the term supervised job search means a job search program that has the following characteristics:
								(A)The job search occurs at an official location where the presence and activity of the recipient can
			 be directly observed, supervised, and monitored.
								(B)The recipient's entry, time onsite, and exit from the official job search location are recorded in
			 a manner that prevents fraud.
								(C)The recipient is expected to remain and undertake job search activities at the job search center.
								(D)The quantity of time the recipient is observed and monitored engaging in job search at the official
			 location is recorded for purposes of compliance with section 29.
								(ff)Penalty period
							(1)In generalThe term penalty period means either of 2 periods of 6 consecutive months during each fiscal year.
							(2)First penalty periodThe first penalty period of each fiscal year shall be the 6-month period beginning on October 1.
							(3)Second penalty periodThe second penalty period of each fiscal year shall be the 6-month period beginning on April 1.
							(4)AdjustmentThe entire supplemental nutrition assistance program 6-month funding allotment of a State during a
			 penalty period shall be adjusted in response to the performance of the
			 work activation program of the State during previous performance
			 measurement periods.
							(gg)Performance measurement period
							(1)In generalThe term performance measurement period means either of 2 periods of 6 consecutive months during each fiscal year.
							(2)First performance measurement periodThe first performance measurement period of each fiscal year shall be the 6-month period beginning
			 on October 1.
							(3)Second performance measurement periodThe second performance measurement period of each fiscal year shall be the 6-month period beginning
			 on April 1.
							(hh)Program-Eligible adult without dependent childrenThe term program-eligible adult without dependent children means a work-capable adult without dependent children who—
							(1)receives program benefits for 1 month; and
							(2)has maintained less than 120 hours of paid employment during that month.
							(ii)Program-Eligible family unitThe term program-eligible family unit means—
							(1)a program-eligible adult without dependent children;
							(2)a program-eligible single-headed family with dependent children; or
							(3)a program-eligible married couple with dependent children.
							(jj)Program-Eligible married couple with dependent childrenThe term program-eligible married couple with dependent children means a work-capable married couple family with dependent children that—
							(1)receives program benefits for 1 month; and
							(2)has maintained less than 120 hours of paid employment between the family head and the married
			 spouse of the family head, summed together and counted jointly, during the
			 month.
							(kk)Program-Eligible single-Headed family with dependent childrenThe term program-eligible single-headed family with dependent children means a work-capable single-headed family with dependent children that—
							(1)receives program benefits for 1 month; and
							(2)has a family head who has maintained less than 120 hours of paid employment during that month.
							(ll)Single-Headed family with dependent childrenThe term single-headed family with dependent children means a family with dependent children that—
							(1)contains a family head residing with the family; but
							(2)does not have a married spouse of the family head residing with the family.
							(mm)State share of work-Capable family units in calendar year 2010The term State share of work-capable family units in calendar year 2010 for each State means the quotient obtained by dividing—
							(1)the average monthly number of work-capable family units in the State during calendar year 2010; by
							(2)the average monthly number of work-capable family units in all 50 States and the District of
			 Columbia during calendar year 2010.
							(nn)Total family units eligible for participation in work activationThe term total family units eligible for participation in work activation in a month means, in the State in that month, the sum of—
							(1)program-eligible adults without dependent children;
							(2)program-eligible single-headed families with dependent children; and
							(3)program-eligible married couples with dependent children.
							(oo)Work activationThe term work activation means—
							(1)onsite work activation; and
							(2)approved offsite work activation.
							(pp)Work-Capable adult without dependent childrenThe term work-capable adult without dependent children means an individual who—
							(1)is an able-bodied, work-capable adult; and
							(2)is not a family head or the married spouse of a family head.
							(qq)Work-Capable married couple family with dependent childrenThe term work-capable married couple family with dependent children means a married couple with dependent children that contains at least 1 work-capable, able-bodied
			 adult who is—
							(1)the family head; or
							(2)the married spouse of the family head.
							(rr)Work-Capable single-Headed family with dependent childrenThe term work-capable single-headed family with dependent children means a single-headed family with dependent children that has a family head who is an able-bodied,
			 work-capable adult.
						(ss)Program-Eligible family unit with dependent childrenThe term program eligible family unit with dependent children means the group that includes all—
							(1)program eligible married couples with dependent children; and
							(2)program-eligible single-headed families with dependent children.
							(tt)Ratio of caseload decline among work-Eligible adults without dependent children
							(1)DefinitionThe term ratio of caseload decline among work eligible adults without dependent children means, in a given fiscal year, the figure that equals the ratio of the number individuals
			 specified in subparagraph (A) divided by the number of individuals
			 specified in subparagraph (B).
								(A)The remainder of—
									(i)the average monthly number of work eligible adults without dependent children who received benefits
			 in the State in fiscal year 2014; minus
									(ii)the average monthly number of work eligible adults without dependent children who received benefits
			 in the State in the given fiscal year.
									(B)The average monthly number of work eligible adults without dependent children who received benefits
			 in the State in fiscal year 2014.
								(2)LimitationIf the average monthly number of work eligible adults without dependent children who received
			 benefits in the State in the given fiscal year is greater than the average
			 monthly number of work eligible adults without dependent children who
			 received benefits in the State in fiscal year 2014, then the ratio of
			 caseload decline among work eligible adults without dependent children for
			 the given fiscal year shall be zero.
							(uu)Contingency factorThe term contingency factor for a State in a given fiscal year means the percentage of the program eligible family units with
			 dependent children in the State in that year that equals—
							(1)the ratio of caseload decline among work eligible adults without dependent children in the State in
			 the previous fiscal year; multiplied by
							(2)fifty.
							.
				(d)Conditions of participationSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by striking subsection
			 (d) and inserting the following:
					
						(d)Conditions of participation
							(1)Work requirements
								(A)In generalNo able-bodied, work-capable adult shall be eligible to participate in the supplemental nutrition
			 assistance program if the individual—
									(i)refuses, at the time of application and every 12 months thereafter, to register for employment in a
			 manner prescribed by the Secretary;
									(ii)refuses without good cause to accept an offer of employment, at a site or plant not subject to a
			 strike or lockout at the time of the refusal, at a wage not less than the
			 higher of—
										(I)the applicable Federal or State minimum wage; or
										(II)80 percent of the wage that would have applied had the minimum hourly rate under section 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) been applicable
			 to the offer of employment;
										(iii)refuses without good cause to provide a State agency with sufficient information to allow the State
			 agency to determine the employment status or the job availability of the
			 individual; or
									(iv)voluntarily—
										(I)quits a job; or
										(II)reduces work effort and, after the reduction, is working less than 30 hours per week, unless
			 another adult in the same family unit increases employment at the same
			 time by an amount that is at least equal to the reduction in work effort
			 by the first adult.
										(B)Family unit ineligibilityIf an able-bodied, work-capable adult is ineligible to participate in the supplemental nutrition
			 assistance program because of subparagraph (A), no other member of the
			 family unit to which that adult belongs shall be eligible to participate.
								(C)Duration of ineligibilityAn able-bodied, work-capable adult who becomes ineligible under subparagraph (A), and members of
			 the family unit who become ineligible under subparagraph (B), shall remain
			 ineligible for 3 months after the date on which ineligibility began.
								(D)Restoration of eligibilityAt the end of the 3-month period of ineligibility under subparagraph (c), members of a work-capable
			 family unit may have their eligibility to participate in the supplemental
			 nutrition assistance program restored, if—
									(i)the family unit is no longer a work-capable family unit; or
									(ii)the adult members of the family unit begin and maintain any combination of paid employment and work
			 activation sufficient to meet the appropriate standards for resumption of
			 benefits in section 29(c)(2).
									(2)Strike against a governmentFor the purpose of subparagraph (A)(iv), an employee of the Federal Government, a State, or a
			 political subdivision of a State, who is dismissed for participating in a
			 strike against the Federal Government, the State, or the political
			 subdivision of the State shall be considered to have voluntarily quit
			 without good cause.
							(3)Striking workers ineligible
								(A)In generalExcept as provided in subparagraphs (B) and (C) and notwithstanding any other provision of law, no
			 member of a family shall be eligible to participate in the supplemental
			 nutrition assistance program at any time that any able-bodied,
			 work-capable adult member of the household is on strike as defined in
			 section 501 of the Labor Management Relations Act, 1947 (29 U.S.C. 142),
			 because of a labor dispute (other than a lockout) as defined in section 2
			 of the National Labor Relations Act (29 U.S.C. 152).
								(B)Prior eligibility
									(i)In generalSubject to clause (ii), a family unit shall not lose eligibility to participate in the supplemental
			 nutrition assistance program as a result of 1 of the members of the family
			 unit going on strike if the household was eligible immediately prior to
			 the strike.
									(ii)No increased allotmentA family unit described in clause (i) shall not receive an increased allotment as the result of a
			 decrease in the income of the 1 or more striking members of the household.
									(C)Refusal to accept employmentIneligibility described in subparagraph (A) shall not apply to any family unit that does not
			 contain a member on strike, if any of the members of the family unit
			 refuses to accept employment at a plant or site because of a strike or
			 lockout..
				(e)Eligibility of students with dependent childrenSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended by striking
			 paragraph (8) and inserting the following:
					
						(8)is enrolled full-time in an institution of higher education, as determined by the institution, and—
							(A)is a single parent with responsibility for the care of a dependent child under 12 years of age; or
							(B)is a family head or married spouse of a family head in a married couple family with dependent
			 children and has a dependent child under age 12 residing in the home..
				(f)Work requirementSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by striking subsection
			 (o) and inserting the following:
					
						(o)Fulfillment of employment and work activation requirements
							(1)In generalIf 1 or more adults within a program-eligible family unit are required by the State agency to
			 participate in work activation under section 29, no member of the family
			 unit shall be eligible for supplemental nutrition assistance benefits
			 unless the relevant 1 or more adults fully comply with the work activation
			 standards.
							(2)Sanctions and resumption of benefitsIf 1 or more adults within a program-eligible family unit who are required by the State agency to
			 participate in work activation under section 29 during a given month fail
			 to comply with the work activation standards, benefits for all members of
			 the family unit—
								(A)shall be terminated in accordance with section 29(c)(1); and
								(B)may be resumed upon compliance with section 29(c)(2)..
				(g)ExclusionSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the
			 following:
					
						(r)Minor childrenNo child less than age 18 years of age may participate in the supplemental nutrition assistance
			 program unless the child is a member of a family with dependent children
			 and resides with an adult who is—
							(1)the family head of the same family of which the child is also a member;
							(2)eligible to participate, and participating, in the supplemental nutrition assistance program as a
			 member of the same household as the child; and
							(3)lawfully residing, and eligible to work, in the United States..
				(h)Hearing and determinationSection 11(e)(10) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(10)) is amended by
			 striking : Provided and all that follows through hearing; at the end and inserting a semicolon.
				(i)Work requirements and activation programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the
			 following:
					
						29.Work requirements and activation program
							(a)Work activation standards
								(1)In generalSubject to paragraph (3), a family unit with adult members that is required to participate in work
			 activation under subsection (e) during a full month of participation in
			 the supplemental nutrition assistance program shall fulfill the following
			 levels of work activation during that month:
									(A)Work activation performance level for program-eligible adult without dependent childrenEach program-eligible adult without dependent children who is required to participate in work
			 activation by a State agency under subsection (e) for a particular month
			 shall be required to perform a minimum of 36 hours of work activation for
			 that month, including at least—
										(i)a minimum of 16 hours of supervised onsite work activation; and
										(ii)a minimum of 20 additional hours of—
											(I)onsite work activation;
											(II)approved offsite work activation; or
											(III)a combination of both.
											(B)Work activation performance levels for program-eligible single parent families with dependent
			 childrenWork-capable adult family heads in program-eligible single parent families with dependent children
			 who are required by a State agency to participate in work activation under
			 subsection (e) shall be required to perform a minimum of 72 hours of work
			 activation per month, including at least—
										(i)a minimum of 32 hours of supervised onsite work activation; and
										(ii)a minimum of 40 additional hours of—
											(I)onsite work activation;
											(II)approved offsite work activation; or
											(III)a combination of both.
											(C)Work activation performance levels for program-eligible married couples with dependent children
										(i)In generalSubject to clause (ii), each program-eligible married couple with dependent children that is
			 required by a State agency to participate in work activation under
			 subsection (e) shall be required to perform a minimum of 72 hours of work
			 activation per month, including at least—
											(I)a minimum of 32 hours of supervised onsite work activation; and
											(II)a minimum of 40 additional hours of—
												(aa)onsite work activation;
												(bb)approved offsite work activation; or
												(cc)a combination of both.
												(ii)Requirements
											(I)Single joint obligationThe 72-hour requirement under clause (i) shall be a single joint obligation for the married couple
			 as a whole in which the activities of both married partners shall be
			 combined together and counted jointly.
											(II)OptionsThe work activation requirement for a work-capable married couple family with dependent children
			 may be fulfilled by—
												(aa)72 or more hours of appropriate activity by the family head;
												(bb)72 or more hours of appropriate activity by the married spouse of the family head; or
												(cc)the combined activity of the family head and married spouse of the family head which when added
			 together equal or exceed 72 hours.
												(D)No separate work activation requirementNeither the family head nor the married spouse of the family in a married couple family with
			 dependent children shall be subject to a separate work activation
			 requirement as individuals.
									(2)State option to require greater amounts of work activationAt its discretion, a State may require work-capable family units to engage in hours of work
			 activation per month that are greater than the levels specified in
			 paragraph (1), except that the number of hours of work activation required
			 of work-capable married couples with dependent children shall not be
			 greater than the number maximum hours of work activation required of
			 work-capable single parent families with dependent children.
								(3)Limitation on combined hours of work activation and paid employment
									(A)In generalNotwithstanding subparagraphs (A), (B), and (C) of paragraph (1), a State may count any
			 program-eligible family unit as fulfilling the full engagement requirement
			 of the family unit for a month, for purposes of paragraphs (3) and (4) of
			 subsection (e), if the combined sum of paid employment and work activation
			 by work-capable adults within the family unit in that month equals at
			 least 160 hours.
									(B)Result of fulfillmentIf the combined sum of hours of paid employment and work activation by work-capable individuals
			 within a program-eligible family unit is at least 160 hours in a given
			 month—
										(i)the family unit has fulfilled the Federal work activation standards of the family unit for that
			 month; and
										(ii)the State agency need not require members of the family unit to perform additional work activation
			 during that month.
										(b)Pro rata reduction in employment and work activation standard during a partial month
								(1)In generalA program-eligible family unit shall be subject to a pro-rated work activation standard, if the
			 family unit—
									(A)receives a pro-rated monthly allotment during the initial month of enrollment under section 8(c);
			 and
									(B)is required by the State to participate in the work activation program during that month.
									(2)Pro-rated work activation standardFor purposes of paragraph (1), the term pro-rated work activation standard means a standard that equals a number of hours of work activity of a family unit that bears the
			 same proportion to the work activation requirement for the family unit for
			 a full month under subsection (a) as the proportion that—
									(A)the pro-rated monthly allotment received by the household for the partial month under section 8(c);
			 bears to
									(B)the full allotment the same household would receive for a complete month.
									(3)RequirementFor purposes of fulfilling the pro-rated work activation requirement during an initial month of
			 enrollment in the supplemental nutrition assistance program, only those
			 hours of adult work activation that occurred during the portion of the
			 month in which the family unit was participating in the supplemental
			 nutrition assistance program shall be counted.
								(c)Sanction for noncompliance by family units
								(1)Standard
									(A)In generalIf 1 or more members of a program-eligible family unit are required to participate in the work
			 activation program under subsection (e) in a calendar month and 1 or more
			 individuals fail to fulfill the work activation standards under subsection
			 (a) or (b) for that month—
										(i)no member of the family unit shall be eligible to receive supplemental nutrition assistance
			 benefits during the subsequent calendar month; and
										(ii)except as provided in subparagraph (B), the State agency shall not provide the supplemental
			 nutrition assistance benefit payment for all members of the family unit
			 that otherwise would have been issued at the beginning of the next month.
										(B)Administrative delay of sanction
										(i)In generalExcept as provided in clauses (ii) and (iii), if it is administratively infeasible for the State to
			 not provide the supplemental nutrition assistance benefit that would be
			 issued at the beginning of the first month after the month of
			 noncompliance, the State shall not provide the payment to all members of
			 the family unit that otherwise would have been made at the beginning of
			 the second month after the month of noncompliance.
										(ii)DeadlineThe sanction of benefits shall occur not later than 32 days after the end of the month of
			 noncompliance.
										(iii)Relationship of payments to members of the family unitAt least 1 monthly payment to all members of the family unit shall be not provided for each month
			 of noncompliance under subparagraph (A).
										(2)Resumption of benefits after sanction
									(A)In generalIf a family unit has had the monthly benefit of the family unit not provided due to noncompliance
			 with a work activation requirement under paragraph (1), the family unit
			 shall not be eligible to receive future benefits under the supplemental
			 nutrition assistance program until—
										(i)the 1 or more work-capable members of the family unit have—
											(I)successfully participated in a work activation program under subsection (e) for at least 4
			 consecutive, subsequent weeks; and
											(II)fulfilled the work activation standard for the family unit for that same 4-week period by
			 maintaining an hourly total of participation in work activation that is at
			 least equal to the appropriate monthly totals for hours of participation
			 provided in subsection (a);
											(ii)the family unit no longer contains any able-bodied, work-capable adults; or
										(iii)the family unit maintains at least 120 hours of paid employment during the 4-week period.
										(B)LimitationThe resumed benefits provided under subparagraph (A) shall not restore or compensate for the
			 benefits that were not provided due to the sanction imposed under
			 paragraph (1).
									(d)Work activation is not employmentParticipation in work activation activities under this section shall not be—
								(1)considered to be employment; or
								(2)subject to any law pertaining to wages, compensation, hours, or conditions of employment under any
			 law administered by the Secretary of Labor.
								(e)Work activation program
								(1)ProgramEach State participating in the supplemental nutrition assistance program shall carry out a work
			 activation program.
								(2)Purpose
									(A)In generalThe goals of each work activation program shall be—
										(i)to encourage and assist able-bodied, work-capable adult recipients of supplemental nutrition
			 assistance to obtain paid employment;
										(ii)to reduce dependence on government assistance; and
										(iii)to ensure that able-bodied, work-capable adult recipients of supplemental nutrition assistance make
			 a contribution to society and the taxpayers in exchange for assistance
			 received.
										(B)RequirementTo accomplish the goals described in subparagraph (A), each State shall require able-bodied,
			 work-capable adult recipients of supplemental nutrition assistance who are
			 unemployed or under-employed to engage in work activation.
									(3)Required State work activation participation rates
									(A)In generalSubject to subparagraph (D), each State that receives supplemental nutrition assistance program
			 funding shall be required to meet, for the work activation programs of the
			 State—
										(i)a work activation participation rate for work-capable adults without dependent children, as
			 described in subparagraph (B); and
										(ii)a work activation participation rate for program eligible family units as described in subparagraph
			 (C).
										(B)Participation rate for work-capable adults without dependent childrenThe average monthly percent of program-eligible work-capable without dependent children who shall
			 be required to maintain full engagement in work activation under
			 subparagraph (A)(i) shall be—
										(i)for each performance measurement period in fiscal year 2015, 30 percent of all program-eligible
			 adults without dependent children;
										(ii)for each performance measurement period in fiscal year 2016, 50 percent of all program-eligible
			 adults without dependent children who are eligible for work activation;
			 and
										(iii)for each performance measurement period in fiscal year 2017 and each subsequent fiscal year, 85
			 percent of all program-eligible adults without dependent children who are
			 eligible for work activation.
										(C)Participation rate for program-eligible family units with dependent children
										(i)RequirementsSubject to the limitation in clause (ii), the average monthly percent of program-eligible family
			 units with dependent children that shall be required to maintain full
			 engagement in work activation in a given month shall be—
											(I)for each performance measurement period in fiscal year 2017, 15 percent of program-eligible family
			 units with dependent children; and
											(II)for each performance measurement period in fiscal year 2018 and subsequent years, the sum of—
												(aa)15 percent of percent of program-eligible family units with dependent children, plus
												(bb)the percent of program-eligible family units with dependent children that equals the contingency
			 factor for the State for that year.
												(ii)LimitationNotwithstanding clause (i), no State shall be required to maintain an average monthly rate of full
			 engagement in work activation by program-eligible family units with
			 dependent children, in either performance measurement period in a fiscal
			 year, that exceeds the following:
											(I)In fiscal year 2017, 15 percent of program-eligible family units with dependent children.
											(II)In fiscal year 2018, 25 percent of program-eligible family units with dependent children.
											(III)In fiscal year 2019, 35 percent of program-eligible family units with dependent children.
											(IV)In fiscal year 2020, 50 percent of program-eligible family units with dependent children.
											(D)Higher levels of work activation at State discretionNothing in this law shall be construed to prohibit a State from maintaining levels of work
			 activation that are higher than those specified subparagraph (B) or (C).
									(4)Counting full engagement in work activation for purposes of measuring State compliance with
			 participation rates
									(A)In generalFor purposes of determining the compliance of a State with the participation rate standards in
			 paragraph (3), a State shall count in each month the number of
			 program-eligible family units that maintained full engagement in work
			 activation in that month.
									(B)Full Engagement
										(i)In generalFor purposes of subparagraph (A), a family unit shall be counted as having maintained full
			 engagement in work activation in a given month if the family unit was—
											(I)a program-eligible family unit that performed sufficient work activation in the month to meet the
			 work activation standards provided in subsection (a) or (b);
											(II)a family unit that did not qualify for supplemental nutrition assistance benefits in a current
			 month because of a prior sanction but that qualified for a resumption of
			 benefits due to work activation performed in the month that meets the
			 standards provided in subsection (c)(2); or
											(III)a program-eligible family unit that—
												(aa)received supplemental nutrition assistance benefits in a given month;
												(bb)was required by a State agency to participate in work activation in that month;
												(cc)failed to perform sufficient work activation in that month to meet the standards in subsection (a)
			 or (b); and
												(dd)was sanctioned by an elimination of supplemental nutrition assistance benefits in the 1 or more
			 immediately succeeding months, in accordance with subsection (c)(1).
												(ii)Limitation
											(I)In generalFor purposes of clause (i)(III), a family unit that was required to participate in work activation
			 but failed to perform sufficient activity to meet the standard shall be
			 counted as having maintained full engagement in work activation only in
			 the first month of noncompliance.
											(II)Subsequent monthsExcept as provided in clause (i)(II), the family unit shall not be counted as maintaining full
			 engagement in work activation in any subsequent month in which the family
			 unit was subject to the sanction for noncompliance.
											(C)Benefits previously terminatedExcept as provided in subparagraph (B)(i)(II) concerning family units that qualify for resumption
			 of benefits, a family unit that does not receive supplemental nutrition
			 assistance benefits in a given month because the benefits of the family
			 unit have been previously terminated in accordance with subsection (c)(1)
			 shall not be counted in that month—
										(i)as a family unit that has maintained full engagement in work activation; or
										(ii)as a program-eligible family unit.
										(5)Penalties for inadequate State performance
									(A)Requirement
										(i)In generalBeginning in fiscal year 2015 and for each subsequent fiscal year, each State shall count the
			 monthly average number of program-eligible family units that maintain full
			 engagement in work activation during each performance measurement period.
										(ii)Reduction in fundingIf the monthly average number of program-eligible family units that maintain full engagement in a
			 State is not sufficient to fulfill 1 or both of the relevant performance
			 standards in subparagraphs (B) and (C) of paragraph (3) during a
			 performance measurement period (subject to the limitation in paragraph
			 (3)(D)), the Federal supplemental nutrition assistance program funding for
			 the State shall be reduced for the entire penalty period that commences 12
			 months after the commencement of the relevant performance measurement
			 period.
										(B)Schedule of funding reductions
										(i)In generalThe funding reduction for a State under subparagraph (A) shall be determined by the number of
			 consecutive performance measurement periods during which the State has
			 failed to meet 1 or both of the relevant work activation participation
			 rates under subparagraphs (B) and (C) of paragraph (3) (subject to
			 paragraph (3)(D)).
										(ii)FailureIf any State fails to maintain a monthly average number of program-eligible family units that
			 maintain full engagement in work activation during a performance
			 measurement period that fulfills 1 or both of the relevant performance
			 standards under subparagraphs (B) and (C) of paragraph (3) (subject to
			 paragraph (3)(D))—
											(I)for a single, nonconsecutive performance measurement period, the Federal supplemental nutrition
			 assistance program funding for the State shall be reduced by 20 percent of
			 the normal funding allotment of the State for the penalty period that
			 commences 12 months after the relevant performance measurement period;
											(II)for 2 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 30 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;
											(III)for 3 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 40 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;
											(IV)for 4 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 50 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;
											(V)for 5 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 70 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period; and
											(VI)for 6 or more consecutive performance measurement periods, the Federal supplemental nutrition
			 assistance program funding for the State shall be reduced by 100 percent
			 of the normal funding allotment of the State for the penalty period that
			 commences 12 months after the relevant performance measurement period.
											(C)Restoration in funding resulting from improved State performance
										(i)In generalSubject to clause (iii), if a State maintains a monthly average number of program-eligible family
			 units that maintain full engagement in work activation that is sufficient
			 to fulfill the relevant performance standards described in subparagraphs
			 (B) and (C) of paragraph (3), subject to the limitation in paragraph
			 (3)(D) for 1 nonconsecutive performance measurement period, the Federal
			 supplemental nutrition assistance funding for the State for the next
			 penalty period shall equal 1/2 of the sum of—
											(I)the normal funding allotment of the State for the performance measurement period; and
											(II)the funding allotment of the State for the previous penalty period.
											(ii)Subsequent periodsSubject to clause (iii), if a State maintains a monthly average number of program-eligible family
			 units who maintain full engagement in work activation that is sufficient
			 to fulfill the relevant performance standards described in subparagraphs
			 (B) and (C) of paragraph (3), subject to the limitation in paragraph
			 (3)(D) for 2 consecutive performance measurement periods, the Federal
			 supplemental nutrition assistance funding for the State shall equal 100
			 percent of the normal funding allotment of the State for the next penalty
			 period.
										(iii)LimitationNotwithstanding clauses (i) and (ii), no State shall receive more than 100 percent of the normal
			 funding allotment of the State due to the provisions of this paragraph.
										(6)Rewards to States for reducing government dependence
									(A)In generalIf, in any future year, a State reduces the supplemental nutrition assistance caseload of the State
			 below the levels that existed in calendar year 2006, the State shall
			 receive a financial reward for reducing dependence.
									(B)AmountThe reward shall equal 1⁄4 of the savings to the Federal Government for that year that resulted from the caseload reduction.
									(C)Use of rewardA State may use reward funding under this paragraph for any purpose chosen by the State that—
										(i)provides benefits or services to individuals with incomes below 200 percent of the Federal poverty
			 level;
										(ii)improves social outcomes in low-income populations;
										(iii)encourages healthy marriage; or
										(iv)increases self-sufficiency and reduces dependence.
										(7)Authorization of funding
									(A)In generalThere is authorized to be appropriated to the Secretary to provide funds to State governments for
			 the purpose of carrying out work activation programs in accordance with
			 this section $500,000,000 for fiscal year 2014 and each subsequent fiscal
			 year.
									(B)Allocation among StatesThe total amount appropriated under subparagraph (A) for a fiscal year shall be allocated among the
			 States in accordance with the proportion of each State’s share of total
			 funding for the supplemental nutrition assistance program under this Act
			 in fiscal year 2007.
									(C)Additional funding
										(i)TANF funding
											(I)In generalNotwithstanding any other provision of law, in fiscal year 2014 and each subsequent fiscal year, a
			 State that receives supplemental nutrition assistance funds may spend, in
			 that fiscal year to administer the work activation program of the State
			 under this section, up to—
												(aa)30 percent of the Federal funds available to the State through the program of block grants to
			 States for temporary assistance for needy families established under part
			 A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) in that fiscal year; and
												(bb)30 percent of funds from State sources allocated to the operation of the program described in item
			 (aa).
												(II)EffectAny State that uses State funds allocated to the program of block grants to States for temporary
			 assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) to administer the work activation program under this section may count
			 those funds for purposes of meeting the maintenance of effort requirement
			 of the State under that program of block grants in that fiscal year.
											(ii)Workforce Investment Act fundingNotwithstanding any other provision of law, in fiscal year 2014 and each subsequent fiscal year, a
			 State that receives Federal funds under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.) may spend up to 50 of those funds to
			 administer the work activation program under this section..
				(j)Conforming amendments
					(1)Section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
						(A)in subsection (a), in the second sentence, by striking , 6(d)(2),;
						(B)in subsection (d)(14), by striking section 6(d)(4)(I) and inserting section 29;
						(C)in subsection (e)(3)(B)(ii), by striking subsection (d)(3) and inserting section 29; and
						(D)in the first sentence of subsection (g)(3), by striking section 6(d) and inserting section 29.
						(2)Section 7(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)(1)) is amended by striking section 6(o)(2) and inserting section 6(o).
					(3)Section 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—
						(A)by striking paragraph (19); and
						(B)by redesignating paragraphs (20) through (23) as paragraphs (19) through (22), respectively.
						(4)Section 16 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended—
						(A)in subsection (b)(4), by striking section 6(d) and inserting section 29; and
						(B)by striking subsection (h).
						(5)Section 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended—
						(A)in subsection (b)—
							(i)in paragraph (1)(B)(iv)(III)—
								(I)by striking item (bb); and
								(II)by redesignating items (cc) through (jj) as items (bb) through (ii), respectively;
								(ii)in paragraph (2), by striking the second sentence; and
							(iii)in paragraph (3)(B), in the first sentence, by striking section 6(d) and inserting section 29,; and
							(B)by striking subsection (g).
						(6)Section 20 of the Food and Nutrition Act of 2008 (7 U.S.C. 2029) is amended—
						(A)in subsection (b)—
							(i)by striking paragraph (1); and
							(ii)by redesignating paragraphs (2) through (6) as paragraphs (1) through (5), respectively;
							(B)by striking subsection (f); and
						(C)by redesignating subsection (g) as subsection (f).
						(7)Section 22(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2031(b)) is amended by striking
			 paragraph (4).
					(8)Section 26(f)(3)(E) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(f)(3)(E)) is amended by
			 striking (22), and (23) and inserting (21), and (22).
					(9)Section 501(b)(2)(E) of the Workforce Investment Act of 1998 (20 U.S.C. 9271(b)(2)(E)) is amended
			 by striking section 6(d) and all that follows through the end and inserting section 29 of the Food and Nutrition Act of 2008..
					(10)Section 112(b)(8)(A)(iii) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(8)(A)(iii)) is
			 amended by striking section 6(d)(4) and all that follows through (7 U.S.C. 2015(d)(4)) and inserting section 29 of the Food and Nutrition Act of 2008.
					(11)Section 121(b)(2)(B)(ii) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(b)(2)(B)(ii)) is
			 amended by striking section 6(d)(4) and all that follows through the end and inserting section 29 of the Food and Nutrition Act of 2008;.
					102.Termination of benefit increaseSection 101(a)(2) of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 120; 124 Stat. 2394; 124 Stat. 3265) is amended by
			 striking paragraph (2) and inserting the following:
				
					(2)TerminationThe authority provided by this subsection shall terminate on the date of enactment of the Welfare Reform Act of 2014..
			IIReporting of means-tested welfare spending in President’s budget submission
			201.Additional information in President’s budget submissionSection 1105(a) of title 31, United States Code, is amended—
				(1)by redesignating the second paragraph designated as paragraph (37), relating to outdated or
			 duplicative plans and reports, as added by section 11 of the GPRA
			 Modernization Act of 2010 (Public Law 111–352; 124 Stat. 3881), as
			 paragraph (39); and
				(2)by adding at the end the following:
					
						(40)the total level of means-tested welfare spending (as defined in section 3 of the Congressional
			 Budget Act of 1974 (2 U.S.C. 622)) by the Federal Government and the total
			 level of means-tested welfare spending by all State and local governments
			 and the Federal Government for the most recent fiscal year for which such
			 data is available and estimated levels for the fiscal year during which
			 the budget submission of the President is made, for the fiscal year
			 beginning on October 1 of the calendar year during which the budget
			 submission is made, and for each of the 9 ensuing fiscal years..
				IIIAggregate cap for means-tested welfare spending
			301.Definition of means-tested welfare spendingSection 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622) is amended by adding at the end
			 the following new paragraph:
				
					(12)
						(A)The term means-tested welfare spending—
							(i)means spending for any Federal program that is designed to specifically provide assistance or
			 benefits exclusively to low-income Americans;
							(ii)does not include such a program if the program—
								(I)is based on earned eligibility;
								(II)is not need-based;
								(III)is a program designed exclusively or primarily for veterans of military service; or
								(IV)offers universal or near universal eligibility to the working population and their dependents; and
								(iii)includes community and economic development programs targeted to low-income communities or
			 populations.
							(B)For purposes of subparagraph (A), the spending on the following Federal programs shall be
			 means-tested
			 welfare spending:
							(i)Cash and general programs
								(I)Supplemental Security Income.
								(II)Earned Income Tax Credit (Refundable Portion).
								(III)Refundable Child Credit.
								(IV)Temporary Assistance to Needy Families.
								(V)Title IV–E Foster Care.
								(VI)Title IV–E Adoption Assistance.
								(VII)General Assistance to Indians.
								(VIII)Assets for Independence.
								(ii)Medical
								(I)Medicaid.
								(II)State Children’s Health Insurance Program.
								(III)Indian Health Services.
								(IV)Consolidated Health Centers/Community Health Centers.
								(V)Maternal and Child Health.
								(VI)Healthy Start.
								(VII)Refundable Premiums and Out of Pocket Subsidies under the Patient Protection and Affordable Health
			 Care Act (PPACA).
								(iii)Food
								(I)Food Stamps Program.
								(II)School Lunch Program.
								(III)Women, Infant and Children (WIC) Food Program.
								(IV)School Breakfast.
								(V)Child Care Food Program.
								(VI)Nutrition Program for the Elderly, Nutrition Service Incentives.
								(VII)Summer Food Service Program.
								(VIII)Commodity Supplemental Food Program.
								(IX)Temporary Emergency Food Program.
								(X)Needy Families.
								(XI)Farmer’s Market Nutrition Program.
								(XII)Special Milk Program.
								(iv)Housing
								(I)Section 8 Housing (HUD).
								(II)Public Housing (HUD).
								(III)State Housing Expenditures.
								(IV)Home Investment Partnership Program (HUD).
								(V)Homeless Assistance Grants (HUD).
								(VI)Rural Housing Insurance Fund (Agriculture).
								(VII)Rural Housing Service (Agriculture).
								(VIII)Housing for the Elderly (HUD).
								(IX)Native American Housing Block Grants (HUD).
								(X)Other Assisted Housing Programs (HUD).
								(XI)Housing for Persons with Disabilities (HUD).
								(v)Energy and Utilities
								(I)Low-Income Home Energy Assistance.
								(II)Universal Service Fund—Subsidized Phone Service for Low-Income Persons.
								(III)Weatherization.
								(vi)Education
								(I)Pell Grants.
								(II)Title I Grants to Local Education Authorities.
								(III)Special Programs for Disadvantaged (TRIO).
								(IV)Supplemental Education Opportunity Grants.
								(V)Migrant Education.
								(VI)Gear-Up.
								(VII)Education for Homeless Children and Youth.
								(VIII)Leveraging Educational Assistance Partnership (LEAP) Program.
								(IX)Even Start.
								(vii)Training
								(I)Job Corps.
								(II)Youth Opportunity Grants (under the Workforce Investment Act).
								(III)Adult Employment and Training (under the Workforce Investment Act).
								(IV)Senior Community Service Employment.
								(V)Food Stamp Employment and Training Program.
								(VI)Migrant Training.
								(VII)YouthBuild.
								(VIII)Native American Training.
								(viii)Services
								(I)Title XX Social Services Block Grant.
								(II)Community Service Block Grant.
								(III)Social Services for Refugees, Asylees, and Humanitarian Cases.
								(IV)Title III Aging Americans Act.
								(V)Legal Services Block Grant.
								(VI)Family Planning.
								(VII)Emergency Food and Shelter.
								(VIII)Healthy Marriage and Responsible Fatherhood Grants.
								(IX)Americorps VISTA.
								(ix)Child Care and Child Development
								(I)Headstart.
								(II)Childcare and Child Development Block Grant.
								(III)Child Care Block Grant (under Temporary Assistance to Needy Families Program).
								(x)Community Development
								(I)Community Development Block Grant.
								(II)Economic Development Administration.
								(III)Appalachian Regional Development.
								(IV)Empowerment Zones, Enterprise Communities, Renewal Communities.
								(V)Urban Development Block Grant.
								(C)For purposes of subparagraph (A), spending on the following Federal programs shall not be
			 means-tested
			 welfare spending:
							(i)The Social Security Disability Insurance program.
							(ii)Medicare.
							(iii)Retirement insurance benefits and survivor benefits under the Social Security program.
							(iv)Any program designed exclusively or primarily for veterans of military service.
							(v)Unemployment insurance benefits.
							(vi)Programs designed specifically to provide benefits to workers to compensate for job-related
			 injuries or illnesses.
							(D)The term means-tested welfare spending includes the full cost of benefits and services provided under a program and the administrative
			 costs for operating the program, subject to the limitations under
			 subparagraph (E).
						(E)
							(i)
								(I)For purposes of this paragraph, only the refundable portion of the following tax credits shall be
			 means-tested welfare spending:
									(aa)The earned income tax credit.
									(bb)The child tax credit.
									(cc)The making work pay tax credit.
									(II)For purposes of this paragraph, only the refundable portion of the premium and out of pocket health
			 care subsidies to be paid under the Patient Protection and Affordable
			 Health Care Act shall be means-tested welfare spending.
								(III)For purposes of this clause, the term refundable portion means the portion of the credit which is paid to an individual in excess of the amount of Federal
			 income tax owed by the individual.
								(ii)For purposes of this paragraph, only the costs of the free and reduced price segments of the school
			 lunch and school breakfast programs shall be means-tested welfare
			 spending.
							(F)For purposes of this paragraph expenditures by State and local governments of funds that are—
							(i)obtained by the State and local government from taxes, fees, or other sources of revenue
			 established by the State or local government; and
							(ii)are not received as any form of grant from the Federal Government,shall not be Federal means-tested welfare spending, without regard to whether such State and local
			 expenditures take the form of contributions to a Federal program described
			 in subparagraph (A) or listed in subparagraph (B)..
			302.Reports to budget committeesSection 202(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1)) is amended—
				(1)by inserting (A) after (1); and
				(2)by adding at the end the following:
					
						(B)
							(i)The Director shall include in each report submitted to the Committees on the Budget of the House of
			 Representatives and the Senate under subparagraph (A) the information
			 described in clause (ii) beginning on the earlier of—
								(I)the first fiscal year that begins after the date of enactment of this subparagraph and after any
			 monthly rate of unemployment during the immediately preceding fiscal year
			 is below 6 percent; or
								(II)fiscal year 2016.
								(ii)The Director shall include the following information for the fiscal year commencing on October 1 of
			 the year in which the report is submitted and for each of the ensuing 4
			 fiscal years:
								(I)The Congressional Budget Office baseline level of means-tested welfare spending.
								(II)The aggregate level of means-tested welfare spending computed by taking the aggregate level of
			 means-tested welfare spending for fiscal year 2007 and adjusting that for
			 inflation according to the procedures specified in clause (iii).
								(iii)In preparing the information required to be included under this subparagraph—
								(I)means-tested welfare spending relating to medical assistance programs shall be adjusted for
			 inflation according to the price index for personal consumption
			 expenditures for health products and services as calculated by the Bureau
			 of Economic Analysis; and
								(II)all other means-tested welfare spending shall be adjusted for inflation according to the weighted
			 price index for personal consumption expenditures excluding health
			 products and services as calculated by the Bureau of Economic Analysis..
				303.Content of concurrent resolutions on the budgetSection 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended by adding at the end
			 the following:
				
					(j)Means-Tested welfare spending
						(1)In generalThe concurrent resolution on the budget for a fiscal year shall set forth the appropriate level for
			 aggregate means-tested welfare spending for the first fiscal year of that
			 concurrent resolution and for at least each of the 4 ensuing fiscal years
			 beginning on the earlier of—
							(A)the first fiscal year that begins after the date of enactment of this subsection and after any
			 monthly rate of unemployment during the immediately preceding fiscal year
			 is below 6 percent; or
							(B)fiscal year 2016.
							(2)Setting levelThe level described in paragraph (1) shall not exceed the aggregate level of Federal means-tested
			 welfare spending for fiscal year 2007, adjusted for inflation as follows:
							(A)In fiscal year 2016, the sum of $825,000,000,000.
							(B)In fiscal year 2017, the sum of $750,000,000,000.
							(C)In fiscal year 2018 and in subsequent fiscal years, the aggregate level of Federal means-tested
			 welfare spending for fiscal year 2007, adjusted for inflation as follows:
								(i)Means-tested welfare spending relating to medical assistance programs shall be adjusted for
			 inflation according to the price index for personal consumption
			 expenditures for health products and services as calculated by the Bureau
			 of Economic Analysis.
								(ii)All other means-tested welfare spending shall be adjusted for inflation according to the weighted
			 price index for personal consumption expenditures excluding health
			 products and services as calculated by the Bureau of Economic Analysis.
								.
			304.Allocations of means-tested welfare spending
				(a)In generalSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended by adding at the end
			 the following:
					
						(h)Means-Tested welfare spending limit
							(1)Further division of amountsFor any concurrent resolution on the budget in which levels for aggregate means-tested welfare
			 spending are set forth under section 301(j), in the House of
			 Representatives and the Senate, the amounts allocated under subsection (a)
			 shall be further divided to establish an allocation of—
								(A)total new budget authority and total outlays for discretionary means-tested welfare spending in
			 appropriation measures for the first fiscal year of that concurrent
			 resolution; and
								(B)total new budget authority and total outlays for mandatory means-tested welfare spending for the
			 first fiscal year of that concurrent resolution and at least each of the
			 ensuing 4 fiscal years to all other committees of the House of
			 Representatives and the Senate that have jurisdiction over legislation
			 providing mandatory means-tested welfare spending.
								(2)Point of order
								(A)In generalExcept as provided in subparagraph (B), it shall not be in order in the House of Representatives or
			 the Senate to consider any bill, joint resolution, amendment, or amendment
			 between the Houses if—
									(i)the enactment of such bill or resolution as reported;
									(ii)the adoption and enactment of such amendment;
									(iii)the enactment of such bill or resolution in the form recommended in such conference report; or
									(iv)the enactment of such amendment between the Houses,would cause the applicable allocation of new budget authority or outlays made under subparagraph
			 (A) or (B) of paragraph (1) for a fiscal year to be exceeded.(B)ExceptionThe limits on the allocation of new budget authority or outlays made under subparagraph (A) or (B)
			 of paragraph (1) shall not be in effect for a fiscal year if the average
			 monthly unemployment rate in the preceding fiscal year exceeded 7.5
			 percent..
				(b)Conforming amendmentSection 302(b) of the Congressional Budget Act of 1974 is amended by striking under subsection (a) and inserting under subsections (a) and (h).
				305.ReconciliationSection 310(a) of the Congressional Budget Act of 1974 (2 U.S.C. 641(a)) is amended—
				(1)in paragraph (3), by striking or at the end;
				(2)by redesignating paragraph (4) as paragraph (5);
				(3)by inserting after paragraph (3) the following:
					
						(4)specify the total amount by which new budget authority for such fiscal year for mandatory
			 means-tested welfare spending contained in laws, bills, and resolutions
			 within the jurisdiction of a committee is to be changed and direct that
			 committee to determine and recommend changes to accomplish a change of
			 such total amount, which amount shall be the amount by which the
			 Congressional Budget Office baseline level of spending for aggregate
			 mandatory means-tested welfare programs exceeds the allocation made
			 pursuant to section 302(h)(1)(B) for such fiscal year; and; and 
				(4)in paragraph (5), as so redesignated, by striking and (3) and inserting (3), and (4).
				IVGrants to promote self-sufficiency
			401.Grants to States
				(a)PurposeThe purpose of this title is to encourage States to develop policies to promote self-sufficiency
			 and prosperity and to reduce poverty and Government dependence.
				(b)GrantsThe Social Security Act is amended by adding at the end the following:
					
						XXIIGrants to States to Promote Self-Sufficiency and Prosperity and to Reduce Dependence
							2201.Grants to States
								(a)In generalThe Secretary may provide grants to States to reward reductions in poverty and Government
			 dependence and increases in self-sufficiency.
								(b)Allocation of grants to statesFor each fiscal year for which funds are made available under subsection (e), the Secretary shall
			 make a grant in an amount equal to $100,000,000 to each of the 3 States
			 with the greatest percentage increases in the self-sufficiency ratio of
			 the State for the preceding fiscal year over the self-sufficiency ratio of
			 the State for fiscal year 2007, as compared with the changes in that ratio
			 for each other State, subject to subsection (c).
								(c)Limitation on eligibility for grantsA State shall not be eligible for a grant under this title for a fiscal year unless the
			 self-sufficiency ratio of the State for the fiscal year is greater than
			 the self-sufficiency ratio of the State for fiscal year 2007.
								(d)DefinitionsIn this title:
									(1)The term self-sufficient family means a family (including a 1-person family) whose combined income, excluding receipt of
			 means-tested welfare spending (as defined in section 3(11)(A) of the
			 Congressional Budget and Impoundment Control Act of 1974), exceeds the
			 poverty line (within the meaning of section 673(2) of the Omnibus Budget
			 Reconciliation Act of 1981, including any revision required by such
			 section applicable to a family of the size involved).
									(2)The term self-sufficiency ratio means, with respect to a State and a fiscal year—
										(A)the number of self-sufficient families residing in the State during the fiscal year that are headed
			 by able-bodied individuals who have not attained 63 years of age; divided
			 by
										(B)the total number of families residing in the State during the fiscal year that are headed by
			 able-bodied individuals who have not attained 63 years of age.
										(3)The term State means the 50 States and the District of Columbia.
									(e)Limitations on authorization of appropriationsFor grants under this title, there are authorized to be appropriated to the Secretary $300,000,000
			 for fiscal year 2016 and each succeeding fiscal year..
				VProhibition on funding of abortion
			501.Prohibition on funding for abortionsNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to
			 which funds are authorized or appropriated by Federal law, shall be
			 expended for any abortion.
			502.Prohibition on funding for health benefits plans that cover abortionNone of the funds authorized or appropriated by Federal law, and none of the funds in any trust
			 fund to which funds are authorized or appropriated by Federal law, shall
			 be expended for health benefits coverage that includes coverage of
			 abortion.
			503.Prohibition on tax benefits relating to abortionFor taxable years beginning after the date of the enactment of this section, no credit shall be
			 allowed under the internal revenue laws with respect to amounts paid or
			 incurred for an abortion or with respect to amounts paid or incurred for a
			 health benefits plan (including premium assistance) that includes coverage
			 of abortion.
			504.Construction relating to separate coverageNothing in this title shall be construed as prohibiting any individual, entity, or State or
			 locality from purchasing separate abortion coverage or health benefits
			 coverage that includes abortion so long as such coverage is paid for
			 entirely using only funds not authorized or appropriated by Federal law
			 and such coverage shall not be purchased using matching funds required for
			 a federally subsidized program, including a State's or locality's
			 contribution of Medicaid matching funds.
			505.Construction relating to the use of non-Federal funds for health coverageNothing in this title shall be construed as restricting the ability of any non-Federal health
			 benefits coverage provider from offering abortion coverage, or the ability
			 of a State or locality to contract separately with such a provider for
			 such coverage, so long as only funds not authorized or appropriated by
			 Federal law are used and such coverage shall not be purchased using
			 matching funds required for a federally subsidized program, including a
			 State's or locality's contribution of Medicaid matching funds.
			506.Treatment of abortions related to rape, incest, or preserving the life of the motherThe limitations established in this title shall not apply to an abortion—
				(1)if the pregnancy is the result of an act of rape or incest; or
				(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness
			 that would, as certified by a physician, place the woman in danger of
			 death unless an abortion is performed, including a life-endangering
			 physical condition caused by or arising from the pregnancy itself.
				
